DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 10/11/2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statement filed on 10/11/2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.









35 USC § 101 Analysis

Step 1: 
The Supreme Court has held that the patent eligibility statute, Section 101, contains an implicit exception for laws of nature, natural phenomena, and abstract ideas, which are ‘‘the basic tools of scientific and technological work.’’

Step 2A (prong 1):
In accordance with judicial precedent and in an effort to improve consistency and predictability, the 2019 Revised Patent Subject Matter Eligibility Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s):
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)




Step 2A (prong 2):
A claim is not ‘‘directed to’’ a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

PTO § 101 Memorandum, 84 Fed. Reg. 52. According to the PTO § 101 Memorandum, “[c]laims that do not recite [subject] matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas,” except in rare circumstances. Even if the claims recite any one of these three groupings of abstract ideas, these claims are still not “directed to” a judicial exception (abstract idea), and thus are patent eligible, if “the claim as a whole integrates the recited judicial exception into a practical application of that [judicial] exception.” See PTO § 101 Memorandum, 84 Fed. Reg. 53. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. See PTO § 101 Memorandum, 84 Fed. Reg. 53-55.
For example, limitations that are indicative of “integration into a practical application” include:
1) Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a);
2) Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
3) Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP § 2106.05(c); and
4) Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).
See PTO § 101 Memorandum, 84 Fed. Reg. 53 - 55.
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Step 2B:
The Federal Circuit has held claims are eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided ‘‘significantly more’’ than the recited judicial exception (e.g., because the additional elements were unconventional in combination).  Therefore, if a claim has been determined to be directed to a judicial exception under revised Step 2A, the additional elements should then be evaluated individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).













Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patent eligible subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  

Step 1: 
The claims recite a process, system, apparatus, article of manufacture, and/or a nontransitory storage medium with instructions, all of which are statutory categories.

Step 2A (prong 1):

Claim 1 (representative of claims 8 and 15):
The claim limitations are grouped as shown immediately following.  In this case, advertising, marketing, sales activities or behaviors, and/or managing personal behavior, relationships, or interactions between people are identified:
A tag capable of facilitating communication between a first party and a second party, wherein the tag comprises: (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors)
server software executable on demand, wherein the software is operable to: (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors)
receive a first unique identifier from the tag; (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors)
receive a second unique identifier from the first party; (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors)
compare a user profile associated with the first party with a tag profile associated with the second party; (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors)
upon determination of a match between the user profile and the tag profile, transmit a signal to the first party or the second party to initiate a communication between the first party and the second party. (Certain Methods Of Organizing Human Activity - advertising, marketing or sales activities or behaviors)

With regard to the remaining dependent claims, the additional dependent claims do not appear remedy the deficiency.

Step 2A (prong 2): 
Claim 1 (representative of claims 8 and 15):
a Bluetooth Low Energy (BLE) transceiver;
a power source to provide electrical energy to the BLE transceiver; and
a network access device in logical connection with a communications network to allow communication with a server, wherein the server comprises:
a server memory;
a server processor;
a server network access device in logical connection with the communications network; 

These remaining claim limitations are delineated as shown immediately preceding.  The abstract idea is not integrated into a practical application. There are no improvements to the functioning of a computer, other technology or technical field, a particular machine is not cited, nothing is transformed to a different state or thing, the abstract idea is not more than a drafting effort designed to monopolize the abstract idea. The claim merely uses a computer as a tool to perform the abstract idea, which is generally linked to a particular field of use, in this case, marketing and advertising.



Step 2B:
The claim limitations does not provide an Inventive Concept. The claim limitations do not recite additional elements that amount to significantly more that the abstract idea because the additional elements of the system comprising a computer processor, computer readable storage medium with instructions, and a memory configured to store information, each recited at a high level of generality in a computer network which only perform the universal computer functions of accessing, receiving, storing, and processing data, transmitting and presenting information. Taking the elements both individually and as an ordered combination, the function performed by the computer at each step of the process is purely orthodox. Using a computer to obtain and display data are some of the most basic functions of a computer. As shown, the individual limitations claimed are some of the most rudimentary functions of a computer. The technical solution described in this invention does not alter hardware structure or its routine, does not transform the character of the information being processed, does not identify a novel source or type of data, does not advance the functionality of a computer as a tool, and does not incorporate specific rules enabling the computer to accomplish innovative utilities. In summary, the individual step and/or component does no more than require a general computer to perform standard computer functions. 













Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balent (USPGP 20100280918 A1) hereinafter BALENT, in view of Smith et al. (USPGP 2015/0170209 A1), hereinafter SMITH, and further in view of Jones et al. (USPGP 2013/0074009 A1), hereinafter JONES.

Claims 1, 8, and 15:
BALENT as shown below discloses the following limitations:
server software executable on demand, wherein the software is operable to: (see at least Figure 1 as well as associated and related text)
receive a first unique identifier from the tag; See at least Figures 1 and 5 as well as associated and related text, paragraph 0225.
receive a second unique identifier from the first party; (see at least Figures 7 and 22 as well as associated and related text)
upon determination of a match between the user profile and the tag profile, transmit a signal to the first party or the second party to initiate a communication between the first party and the second party. (see at least Figures 30 and 31a-35 as well as associated and related text)
BALENT does not specifically disclose:
a Bluetooth Low Energy (BLE) transceiver;
a power source to provide electrical energy to the BLE transceiver; and
a network access device in logical connection with a communications network to allow communication with a server, wherein the server comprises:
a server memory;
a server processor;
a server network access device in logical connection with the communications network;
configuring a BLE transceiver proximate to the product, wherein the BLE transceiver has a predefined geospatial range,
However, SMITH, in at least Figures 14, 16-18, and 25 as well as associated and related text does. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make BALENT with the technique of SMITH because this, “…improves the integration, ease of use, flexibility, speed, and accuracy of the hardware, software and processes for selecting an item, product or service (hereafter called "item" or "items"), acquiring items, controlling items on hand, using items, and the resulting product usage data from manufacture through final usage.” (BALENT: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of BALENT /SMITH does not specifically disclose compare a user profile associated with the first party with a tag profile associated with the second party.  JONES, however, in at least paragraph 0011 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BALENT/SMITH with the technique of JONES because this, “On the World Wide Web, current solutions typically involve content providers creating their own web sites, sometimes more than one for different audiences even when those audiences and interests overlap.  The sites typically have content the users want or need and users generally want content from the many sites.  However, the sites have structures which may or may not be consistent, but users must nevertheless understand all the different structures.  Users typically would prefer to take slices of content from across those sites, but they cannot do so and users cannot easily maintain links and pointers into those sites because the sites change continuously.  Therefore, convenient access to the disassociated information is greatly inhibited and hinders ready identification and/or retrieval of the information, particularly since the content is rarely organized to provide uniform search and access to the disparate information based on users' profiles.” (JONES: paragraph 0007).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, 

Claim 2:
The combination of BALENT/SMITH/JONES discloses the limitations as shown in the rejections above.  JONES further discloses the tag profile comprises information associated with an available product, service, or a person, and wherein the second party is associated with the available product, service, or person.  See at least paragraph 0011.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BALENT/SMITH with the technique of JONES because this, “On the World Wide Web, current solutions typically involve content providers creating their own web sites, sometimes more than one for different audiences even when those audiences and interests overlap.  The sites typically have content the users want or need and users generally want content from the many sites.  However, the sites have structures which may or may not be consistent, but users must nevertheless understand all the different structures.  Users typically would prefer to take slices of content from across those sites, but they cannot do so and users cannot easily maintain links and pointers into those sites because the sites change continuously.  Therefore, convenient access to the disassociated information is greatly inhibited and hinders ready identification and/or retrieval of the information, particularly since the content is rarely organized to provide uniform search and access to the disparate information based on users' profiles.” (JONES: paragraph 0007).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).



Claim 3:
The combination of BALENT/SMITH/JONES discloses the limitations as shown in the rejections above.  JONES further discloses a tag memory containing the first unique identifier.  See at least Figure 2 as well as associated and related text. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BALENT/SMITH with the technique of JONES because this, “On the World Wide Web, current solutions typically involve content providers creating their own web sites, sometimes more than one for different audiences even when those audiences and interests overlap.  The sites typically have content the users want or need and users generally want content from the many sites.  However, the sites have structures which may or may not be consistent, but users must nevertheless understand all the different structures.  Users typically would prefer to take slices of content from across those sites, but they cannot do so and users cannot easily maintain links and pointers into those sites because the sites change continuously.  Therefore, convenient access to the disassociated information is greatly inhibited and hinders ready identification and/or retrieval of the information, particularly since the content is rarely organized to provide uniform search and access to the disparate information based on users' profiles.” (JONES: paragraph 0007).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 4 and 16:
The combination of BALENT/SMITH/JONES discloses the limitations as shown in the rejections above.  JONES further discloses the user profile comprises information associated with a desired product, service, or person.  See at least paragraph 0011.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have BALENT/SMITH with the technique of JONES because this, “On the World Wide Web, current solutions typically involve content providers creating their own web sites, sometimes more than one for different audiences even when those audiences and interests overlap.  The sites typically have content the users want or need and users generally want content from the many sites.  However, the sites have structures which may or may not be consistent, but users must nevertheless understand all the different structures.  Users typically would prefer to take slices of content from across those sites, but they cannot do so and users cannot easily maintain links and pointers into those sites because the sites change continuously.  Therefore, convenient access to the disassociated information is greatly inhibited and hinders ready identification and/or retrieval of the information, particularly since the content is rarely organized to provide uniform search and access to the disparate information based on users' profiles.” (JONES: paragraph 0007).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 5:
The combination of BALENT/SMITH/JONES discloses the limitations as shown in the rejections above.  JONES further discloses the user profile is stored on the server.  See at least Figure 2 as well as associated and related text.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BALENT/SMITH with the technique of JONES because this, “On the World Wide Web, current solutions typically involve content providers creating their own web sites, sometimes more than one for different audiences even when those audiences and interests overlap.  The sites typically have content the users want or need and users generally want content from the many sites.  However, the sites have structures which may or may not be consistent, but users must nevertheless understand all the different structures.  JONES: paragraph 0007).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 6 and 7:
The combination of BALENT/SMITH/JONES discloses the limitations as shown in the rejections above.  JONES further discloses:
a tag processor and tag software executable on demand operative to:
receive a BLE transmission from a smart device associated with the first party, wherein the BLE transmission comprises the second unique identifier; and
transmit the first unique identifier and the second unique identifier to the server.
the tag software is further operable to transmit to the smart device a communication from the second party upon receipt of the signal from the server.
However, SMITH, in at least Figure 11B as well as associated and related text does. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BALENT with the technique of SMITH because this, “…improves the integration, ease of use, flexibility, speed, and accuracy of the hardware, software and processes for selecting an item, product or service (hereafter called "item" or "items"), acquiring items, controlling items on hand, using items, and the resulting product usage data from manufacture through final usage.” (BALENT: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior 

Claims 9-14 and 16-20:
The combination of BALENT/SMITH/JONES discloses the limitations as shown in the rejections above.  JONES further discloses:
prompting one or both of the first and second parties to indicate a desired communication medium; and
initiating a communication utilizing the indicated communication medium.
the communication medium comprises text messages.
the communication medium comprises a video chat.
the communication medium comprises a voice chat.
the tag profile comprises information about a good for sale.
the user profile comprises information about a good the first party wishes to purchase.
See at least paragraphs 0003 and 0027.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BALENT/SMITH with the technique of JONES because this, “On the World Wide Web, current solutions typically involve content providers creating their own web sites, sometimes more than one for different audiences even when those audiences and interests overlap.  The sites typically have content the users want or need and users generally want content from the many sites.  However, the sites have structures which may or may not be consistent, but users must nevertheless understand all the different structures.  Users typically would prefer to take slices of content from across those sites, but they cannot do so and users cannot easily maintain links and pointers into those sites because the sites change continuously.  Therefore, convenient access to the disassociated information is greatly inhibited and hinders ready identification and/or retrieval of the information, particularly since the content is rarely organized to provide uniform search and access to the disparate information based on users' profiles.” (JONES: paragraph 
























Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sharon Profis.   The most practical, creative ways to use NFC with your Android device. (July 25, 2012).  Retrieved online 05/19/2021.  https://www.cnet.com/how-to/the-most-practical-creative-ways-to-use-nfc-with-your-android-device/

ANTTI, M.    AN EXTRUDED PROFILE AND A METHOD FOR RETRIEVING INFORMATION ASSOCIATED WITH PANEL OR PANELS. (WO 2015/028699 A1).


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).





Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)